Electronically Filed
                                                          Supreme Court
                                                          SCWC-15-0000431
                                                          01-DEC-2015
                                                          12:06 PM

                           SCWC-15-0000431


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                      AMBROSE S. FERNANDEZ, JR.,

                   Petitioner/Plaintiff-Appellant,


                                 vs.


STATE OF HAWAI'I; DEPARTMENT OF PUBLIC SAFETY - SHERIFF DIVISION;
 DEPUTY SHERIFF MAURICE RICE, in his official capacity as deputy
sheriff; DEPUTY ATTORNEY GENERAL MATTHEW DVONCH, in his official
               capacity as deputy attorney general,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-15-0000431; CIV. NO. 14-1-0097-01)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on
October 20, 2015, is hereby rejected.

          DATED:    Honolulu, Hawai'i, December 1, 2015

Ambrose S. Fernandez, Jr.        /s/ Mark E. Recktenwald

petitioner pro se

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson